Citation Nr: 1633357	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984, with subsequent service in the South Dakota Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A copy of the transcript of this hearing has been associated with the claims file.   
	
This matter was previously remanded in December 2014 for a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability that he claims was incurred in active service as the result of marching with a full rucksack during basic combat training, a snowmobile accident while stationed at Fort Greeley, Alaska, and hitting himself in the back while swinging a pick at Fort Rucker, Alabama.  

Unfortunately, a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.  A review of the record indicates that there is outstanding evidence pertinent to the Veteran's appeal.  In November 2013, the RO submitted a PIES request for the Veteran's service personnel records, and for his clinical records from Lyster Army Hospital in Fort Rucker, Alabama, from 1982 to 1984, and from the Northern Warfare Training Center, located in either Fort Wainwright or Fort Greeley, Alaska, from 1981 to 1982.  In a February 2014 response, the RO was informed that "no search was possible for the clinical based on information furnished.  Specify the single year you wish to be searched."  However, the RO did not undertake further efforts to obtain these active duty records, and did not issue a formal determination that such records either do not exist or that further efforts to obtain such records would be futile. 

As there are relevant additional service treatment records that are outstanding, an attempt must be made to obtain these records from the Department of the Army and any other appropriate Federal records repository.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2015).  In this case, VA has not made such a finding with regard to the Veteran's service treatment records from Fort Rucker, Alabama, from 1982 to 1984, or from the Northern Warfare Training Center, located in either Fort Greeley or Fort Wainwright, from 1981 to 1982.  

The Board observes that the RO did make a formal finding on the unavailability of service treatment records in a March 2013 memorandum.  Although the memorandum details the efforts undertaken to obtain the Veteran's service treatment records, the RO made erroneous requests for these records.  Specifically, the RO requested records from Fort Rucker for the year 1981 and from Fort Wainwright for the years 1982 and 1983.  However, the Veteran was at Fort Rucker in 1983 and 1984, and he was at Fort Greeley in 1981 and 1982.  Accordingly, the March 1983 formal finding of unavailability is immaterial.

In addition, the record reflects that the Veteran is receiving benefits from the Social Security Administration (SSA).  The May 2015 report of VA examination states that the Veteran receives Social Security disability benefits.  Therefore, the Veteran's Social Security records should be requested before the Board adjudicates his claim.  38 C.F.R. § 3.159(c) (2015); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army, and any other appropriate federal records repository, and request the Veteran's clinical records from the Lyster Army Hospital in Fort Rucker, Alabama, for each year from 1982 to 1984, and from the Northern Warfare Training Center, located in either Fort Wainwright or Fort Greeley, Alaska, for the years 1981 and 1982.

All attempts to obtain these records, and any responses received, should be documented in the claims file.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, then he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.  The RO must also issue a formal finding of unavailability. 

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the Veteran's claims file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, review the expanded record and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




